Case 8:20-cv-01052-SDM-SPF Document 5 Filed 05/08/20 Page 1 of 3 PageID 46



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION



  GALEN ALSOP, et al.,

        Plaintiffs,

  v.                                               CASE NO. 8:20-cv-1052-T-23SPF

  THE HONORABLE
  RONALD DESANTIS,

        Defendant.
  ____________________________________/


                                        ORDER

        In an unverified “emergency” complaint, the plaintiffs, owners of vacation

  rental homes, claim that Executive Orders 20-112 and 20-87, issued by the Governor

  of Florida, unconstitutionally suspend the rental of vacation homes during a declared

  state of emergency but exempt hotels, motels, inns, and resorts. The complaint

  demands “a TRO [Temporary Restraining Order] and subsequent Temporary

  Injunction . . . enjoining the enforcement of Executive Orders 20-112 and 20-87 . . .

  pending the Court’s determination of the merits of an application for a Permanent

  Injunction.”

        The complaint betrays a lack of familiarity with both the Federal Rules of

  Civil Procedure and the Local Rules. In a federal court, a temporary restraining
Case 8:20-cv-01052-SDM-SPF Document 5 Filed 05/08/20 Page 2 of 3 PageID 47



  order is an extraordinary device that enjoins conduct without affording the enjoined

  party an opportunity for notice or a hearing.

         First, under Rule 65(b)(1), Federal Rules of Civil Procedure, a temporary

  restraining order may issue only if:

                  (A) specific facts in an affidavit or a verified complaint clearly
                  show that immediate and irreparable injury, loss, or damage
                  will result to the movant before the adverse party can be heard
                  in opposition; and

                  (B) the movant’s attorney certifies in writing any efforts made
                  to give notice and the reasons why it should not be required.

         The complaint is unverified, and the plaintiffs submit no affidavit. Further,

  the complaint contains no certification by counsel about the “efforts made to give

  notice and the reason why it should not be required.” This omission is easily

  understood because Governor DeSantis and his representatives are well-known,

  easily available, and undoubtedly ready, willing, and able to respond immediately

  after notice.

         Second, under Local Rule 4.05, a request for a temporary restraining order

  must, among other things, (1) appear in a separate motion, (2) show a threatened

  injury “so imminent that notice and a hearing on the application for preliminary

  injunction is impractical if not impossible,” (3) “set forth facts on which the Court

  can make a reasoned determination as to the amount of security which must be

  posted” under Rule 65(c), (4) contain “a proposed form of a temporary restraining




                                                 -2-
Case 8:20-cv-01052-SDM-SPF Document 5 Filed 05/08/20 Page 3 of 3 PageID 48



  order prepared in strict accordance” with Rule 65, and (5) contain a supporting legal

  memorandum.

        The plaintiffs neither request a temporary restraining order by separate motion

  nor show the impracticability (or impossibility) of notifying Governor DeSantis (or

  his representatives) nor allege facts permitting a reasonable determination about the

  amount of security nor propose a form of temporary restraining order nor submit a

  supporting legal memorandum. The complaint’s request (Doc. 1) for a temporary

  restraining order is DENIED. Any request for preliminary injunctive relief must

  appear by motion and strictly comply with both the Federal Rules of Civil Procedure

  and the Local Rules.

        ORDERED in Tampa, Florida, on May 8, 2020.




                                           -3-
